Citation Nr: 0026224	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied entitlement to service 
connection for fibromyalgia.



FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of fibromyalgia 
has been presented. 

2.  Service medical records reflect a diagnosis of 
fibromyositis in September 1977.

3.  A VA physician has noted that the veteran's service 
medical records reflect the same process as currently 
experienced by the veteran and that the current diagnosis of 
fibromyalgia is directly related to active duty.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
fibromyalgia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A review of the record reflects an impression of 
fibromyositis during service in September 1977.  Complaints 
related to the spine were also noted in December 1976 service 
medical records.  The November 1977 separation examination 
notes low back pain diagnosed in September 1977 as 
fibromyositis, treated with Ethylchloride spray.  

A private treatment record dated in August 1990 reflects a 
notation of multiple arthralgias.  

VA treatment records dated in 1997 and 1998 reflect 
complaints of joint pain and shoulder pain.  Various 
impressions of fibrositis, arthralgia, psoriasis, and 
fibromyalgia were noted.   A June 1998 clinical record notes 
that military medical records reflect a diagnosis of 
fibromyalgia/fibromyositis in September 1977.  A September 
1998 treatment record also notes the veteran's symptoms were 
fibromyalgia.  It was recommended that he permanently 
discontinue the use of vibrating equipment and heavy labor in 
his current occupation.  

At his June 1999 RO hearing, the veteran testified that 
during service he experienced pain in his right shoulder that 
prevented him from sleeping at night.  He reported that his 
elbows, back, and other joints would hurt from time to time 
and walking caused knee pain.  (Transcript, pages 1-3).  He 
testified that at times the pain would be so intense that he 
could not move and it felt like someone was driving a needle 
through him.  The veteran's spouse testified that during the 
pain attacks, the veteran sometimes had to leave work.  The 
veteran stated that the pain came and went and attacked in 
different places.  It was not constant pain in one part of 
the body.  The veteran stated that he was told in 1977 to 
treat his pain with massage and had continued that method of 
treatment until the present, but it was no longer working.  
He also stated that during his military service, he used a 
lot of vibrating equipment and heavy lifting.  (Transcript, 
pages 4-10).  

A July 1999 VA clinical record notation states that the 
veteran's service medical records reflect the same process as 
he was currently experiencing.  It was further noted that the 
current diagnosis of fibromyalgia was directly related to 
active duty time as confirmed in the September 1977 service 
medical record.  

Upon VA examination in November 1999, the veteran reported 
experiencing "paralyzing pain attacks" between his shoulder 
blades over the years, usually in the medial parascapular 
region.  Physical examination revealed no tenderness in the 
joints of the hands and the veteran was able to make a 
complete fist.  He was slightly tender over the right lateral 
epicondyle.  The examiner noted no tender points at the base 
of the occiput or over the trapezius.  The examiner noted he 
could not identify any areas of tenderness along the medial 
parascapular border where the veteran reported usually having 
problems.  The veteran had no tenderness over the sacroiliac 
areas, trochanteric process, or medial fat pads of his knees.  
The veteran also had no tenderness over his anterior chest.  
Strength was normal in the upper and lower extremities and 
his reflexes were normal.  The examiner opined that he was 
unable to make a diagnosis of fibromyalgia and noted that the 
veteran presently did not have the tender points seen with 
fibromyalgia, nor were his symptoms compatible with 
fibromyalgia.  The examiner also opined that the veteran's 
presentations in the 1970's were not at all suggestive of 
fibromyalgia.  Finally, the examiner opined that he did not 
thing the veteran had anything suggestive of psoriatic 
arthritis.  

The Board finds the aforementioned evidence sufficient to 
render the veteran's claim well grounded in that it is 
plausible.  See Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  The record demonstrates a diagnosis of fibromyositis 
during service, a current diagnosis of fibromyalgia in the VA 
treatment records, and medical evidence of a nexus between 
his current symptoms and those observed during service.  
Thus, the criteria for a well-grounded claim have been met.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).



ORDER

The claim of entitlement to service connection for 
fibromyalgia is well grounded.  To this extent only, the 
appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
fibromyalgia is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In light of the disparity in the medical evidence of record 
as to the nature of the veteran's current disability, if any, 
the Board concludes that additional development of the record 
is needed to enable the Board to render a final 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
received treatment for his claimed 
fibromyalgia since September 1998.  After 
securing the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should be afforded a VA 
specialist examination in order to more 
accurately determine the nature, extent, 
and etiology of his current disability, 
if any.  The examining physician should 
be one that has not previously examined 
or treated the veteran.  The claims 
folder and a copy of this remand MUST be 
made available to and reviewed by the 
examiner prior to the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  All 
necessary test and studies should be 
performed and reviewed by the examiner 
prior to completion of the examination 
report. 

The examiner is asked to give an opinion 
as to whether or not the veteran 
currently suffers from fibromyalgia and 
if so, whether it is as least as likely 
as not related to the fibromyositis noted 
during service.  If the examiner 
concludes that the veteran does not 
suffer from fibromyalgia, he is asked to 
give an opinion as to whether the 
veteran's current symptoms are related to 
those observed during service and, if so, 
to provide a diagnosis.  A complete 
rationale for any opinion expressed must 
be provided.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for fibromyalgia.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals




 


- 8 -


